Citation Nr: 1130843	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-27 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to July 13, 2007, for the resumption of full benefits due to release from incarceration.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1981 to February 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which restored the Veteran's full VA benefits, effective July 13, 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, (1) the Veteran should be provided with notice of the information and evidence necessary to substantiate his earlier effective date claim, (2) the RO should ensure that the specialized contested claims procedures have been followed in this case, and (3) the RO should then readjudicate the Veteran's claim of entitlement to an effective date prior to July 13, 2007, for the resumption of full benefits due to release from incarceration, with consideration given to all applicable elements of 38 C.F.R. § 3.655.   

In this case, the Veteran contends that he is entitled to an effective date of January 17, 2007, for the resumption of his full benefits due to release from incarceration.  Specifically, he asserts that he was released from incarceration on January 17, 2007, at which time he was transferred to a halfway house for rehabilitation, which he completed on July 13, 2007, and that, insofar as rehabilitation at a halfway house is not incarceration, his incarceration period ended on January 17, 2007.  See Veteran's February 2008 notice of disagreement.  In support of this contention, the Veteran has submitted a January 2007 Dismas Charities case notes report showing that he arrived at Dismas Charities on January 17, 2007.  Significantly, however, this report also indicates that his legal status at that time was "pre-release."  Moreover, in April 2007, VA received a Notice of Release and Arrival from the U.S. Department of Justice, Federal Bureau of Prisons (BOP), which indicated that the Veteran was currently an inmate at the Dismas House Charities, and was to be released to BOP Substance Abuse Treatment on July 13, 2007; and according to a BOP Inmate Locator search conducted on November 10, 2007, the Veteran was not released from incarceration until July 13, 2007.  

At the outset, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) impose specific notice requirements on VA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Specifically, VA must provide the Veteran with notice of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accord with 38 C.F.R. § 3.159(b)(1) (2010) and Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), and provide notice of the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, however, the Board finds that, to date, the Veteran has not been provided with proper notice under the VCAA regarding his claim of entitlement to an effective date prior to July 13, 2007, for the resumption of full benefits due to release from incarceration.  In making this determination, the Board acknowledges that, in a February 2008 letter, the RO provided the Veteran with information regarding how the appellate process works.  Significantly, however, the RO failed to provide the Veteran with notice of the information and evidence not of record that (1) was necessary to substantiate the claim, (2) that VA would seek to provide, and (3) that he was expected to provide.  In this regard, the Board highlights that, to date, the RO has not provided the Veteran with notice that, pursuant to 38 C.F.R. § 3.665(b), although "release from incarceration" can include release to a halfway house program, such release must be in conjunction with parole and completion of a sentence.  

Moreover, the RO failed to provide the Veteran with notice of the information or evidence needed to establish an effective date for his claim.  In this regard, the Board highlights that compensation claims involving incarcerated Veterans are governed by special effective date regulations.  See 38 C.F.R. § 3.665 (2010).  Specifically, pursuant to 38 C.F.R. § 3.665(i)(1), the resumption of benefits upon release from incarceration where (1) there was no apportionment at the time of release from incarceration, or (2) the released person is reunited with all dependents for whom an apportionment was granted, the released person's award shall be resumed the date of release from incarceration if VA receives notice of release within one year following release.  Otherwise, the award shall be resumed the date of receipt of notice of release.  Id.  Additionally, pursuant to 38 C.F.R. § 3.665(i)(2), the resumption of benefits upon release from incarceration where an apportionment was granted during incarceration and the released person is not reunited with all dependents for whom an apportionment was granted, the released person's award shall be resumed as stated in 38 C.F.R. § 3.665(i)(1), except that when the released person's award is resumed, it shall not include any additional amount payable by reason of dependent(s) not reunited with the released person, and the award to the dependent(s) will then be reduced to the additional amount payable for the dependent(s).   

Accordingly, because the Veteran has not yet been provided with proper notice under the VCAA regarding his earlier effective date claim, on remand, he should be provided with notice of the information and evidence not of record that is necessary to substantiate his claim of entitlement to an effective date prior to July 13, 2007, for the resumption of full benefits due to release from incarceration, including information regarding the regulatory definition of  "release from incarceration" as set out in 38 C.F.R. § 3.665(b), and information regarding the special effective date rules in claims involving incarcerated Veterans as set out in 38 C.F.R. § 3.665.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Additionally, the Board notes that, a review of the record reveals that the Veteran's claim of entitlement to an effective date prior to July 13, 2007, for the resumption of full benefits due to release from incarceration is a contested claim.  In this regard, the Board highlights that a "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or where the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2010).  Here, the Veteran's claim for an earlier effective date for the resumption of his full VA benefits is a contested claim because the restoration of payments to the Veteran necessarily entails termination of special apportionment payments to S.W. (i.e., the Veteran's spouse) and V.W. (i.e., the guardian of one of the Veteran's dependent children).  As such, as noted by the RO in its June 2009 statement of the case (SOC), granting an earlier effective date for the resumption of the Veteran's full benefits would create overpayments on his dependents' awards.  

In this regard, the Board notes that cases involving simultaneously contested claims are subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, and 20.504 (2010).  Specifically, 38 C.F.R. § 19.100 provides that, in a simultaneously contested claim, all interested parties are to be specifically notified of the action taken by the agency of original jurisdiction (AOJ) and of the right and time limit for initiating an appeal, as well as notification of the right to a hearing and representation.  In this regard, the Board points out that simultaneously contested claims have special time limits for filing a notice of disagreement, substantive appeal, and response to any supplemental statements of the case.  See 38 C.F.R. §§ 20.500, 20.501, 20.502, and 20.503.  Further, pursuant to 38 C.F.R. § 19.101, when a notice of disagreement (NOD) has been filed in a simultaneously contested claim, all interested parties are to be furnished a copy of the SOC, which should contain only information that directly affects the payment or potential payment of benefits that are the subject of that contested claim.  Moreover, pursuant to 38 C.F.R. § 19.102, when a substantive appeal is filed in a simultaneously contested claim, to the extent that the substantive appeal contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim, a copy of the content of the substantive appeal is to be furnished to the other contesting parties.

In this case, however, a review of the record shows that the RO failed to fulfill its obligations under the special procedural regulations governing contested claims.  Specifically, while all three relevant parties (i.e., the Veteran, S.W., and V.W.) received a copy of the November 2007 decision, which restored the Veteran's full VA benefits, effective July 13, 2007, it appears that neither S.W. nor V.W. were afforded a copy of the June 2009 SOC as required by 38 C.F.R. § 19.101.  Further, the record reflects that neither S.W. nor V.W. received a copy of the content of the Veteran's August 2009 substantive appeal as required by 38 C.F.R. § 19.102.  Additionally, based on the evidence of record, it is unclear who was provided a copy of the June 2009 rating action, which determined that the July 13, 2007, effective date for the termination of the apportioned share of the incarcerated Veteran's award to S.W. was clearly and unmistakably erroneous, and instead established an effective date of November 1, 2007, for the termination of S.W.'s receipt of apportioned benefits.  Similarly, it is unclear from the evidence of record whether the Veteran, S.W., and/or V.W. have received a copy of the RO's June 2009 draft decision, which determined that the effective date of July 13, 2007, for the termination of the apportioned share of the incarcerated Veteran's award to V.W. was clearly and unmistakably erroneous, and that the award should have instead been reduced to the additional amount payable for a dependent child, effective November 1, 2007.  In light of the foregoing, the Board concludes that this case must be remanded in order to ensure that the specialized contested claims procedures have been followed.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him with information regarding how the RO establishes the effective date for the resumption of full benefits due to release from incarceration under 38 C.F.R. § 3.665, as well as notice of the information and evidence not of record (1) that is necessary to establish entitlement to an effective date prior to July 13, 2007, for the resumption of full benefits due to release from incarceration; (2) that VA will seek to obtain; and (3) that he is expected to provide.  This letter should also notify the Veteran that, pursuant to 38 C.F.R. § 3.665(b), "release from incarceration" can include release to a halfway house program, but only when such release is in conjunction with parole and completion of a sentence.  

2.  The RO/AMC must also review the claims file and ensure that all contested claims procedures have been followed.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, and 20.504 (2010).  In this regard, the RO/AMC must provide: (1) S.W. and V.W. with a copy of the June 2009 SOC that contains only the information that directly affects the payment or potential payment of benefits that are the subject of the contested claim (that is, the Veteran's claim of entitlement to an effective date prior to July 13, 2007, for the resumption of full benefits due to release from incarceration); (2) S.W. and V.W. a copy of the content of the Veteran's August 2009 substantive appeal; and (3) provide the Veteran, S.W., and V.W. a copy of the June 2009 rating decision, which determined that the July 13, 2007, effective date for the termination of the apportioned share of the incarcerated Veteran's award was clearly and unmistakably erroneous, and instead established an effective date of November 1, 2007, for the termination of apportioned benefits.   

3.  Once the foregoing development has been completed, readjudicate the Veteran's claim of entitlement to an effective date prior to July 13, 2007, for the resumption of full benefits due to release from incarceration, with consideration given to all applicable elements of 38 C.F.R. § 3.665, as outlined above.  Provide all parties, to include the Veteran, his representative, S.W., and V.W., with any necessary supplemental statements of the case.  Thereafter, allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



